Citation Nr: 1420774	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied the issues on appeal.

The issue of entitlement to service connection for tinnitus REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  The Veteran did not appeal a May 1972 rating decision that denied service connection for ear infection with hearing loss.  

2.  Evidence received since the May 1972 rating decision denial of service connection for ear infection with hearing loss, now claimed as bilateral hearing loss, when considered by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate a claim for service connection for bilateral hearing loss disability.  


CONCLUSIONS OF LAW

1.  The May 1972 rating decision which denied service connection for ear infection with hearing loss is final.  38 U.S.C.A. §§ 4005(c) (1970); 38 C.F.R. § 3.104 (1972).  

2.  The evidence received subsequent to the May 1972 rating decision denying service connection for an ear infection with hearing loss does not relate to an unestablished fact necessary to substantiate the claim, and the claim for service connection for a bilateral hearing loss disability is not reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in January 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for hearing loss.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for ear infection with hearing loss in March 1972.  A May 1972 rating decision denied service connection for ear infection with hearing loss on the basis that the Veteran's service medical records were negative for any ear infection or hearing loss and hearing loss was not found on an April 1972 VA examination.  The Veteran did not timely appeal the May 1972 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Service connection for a bilateral hearing loss disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence received since the final prior denial consists of private treatment records from Paramount Medical Group dated from April 2001 to August 2009, and VA treatment records dated from May 2006 to June 2010.  The newly submitted evidence is new in that it was not of record at the time of the prior May 1972 denial.  However, it is not material in that it does not show that the Veteran has any current hearing loss disability which is etiologically related to any incident of any period of active service.  The newly submitted treatment records are silent for any complaint, treatment, or diagnosis of hearing loss.  Therefore, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss disability because the evidence does not show that the Veteran has any current hearing loss disability.  38 C.F.R. § 3.156(a) (2013).  

The Veteran has not identified or submitted any additional evidence in support of his claim that shows that he has hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  After review of the record, the Board finds that the evidence added to the record since the May 1972 rating decision denying service connection for ear infection with hearing loss is not new and material, and the claim for service connection for a bilateral hearing loss disability is not reopened.  The benefits sought on appeal with regard to that claim remain denied.


ORDER

New and material evidence having not been received and the appeal to reopen a claim of entitlement to service connection for bilateral hearing loss disability is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the issue of entitlement to service connection for tinnitus.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2013).  

The Board finds that a VA examination is needed on the claim for service connection for tinnitus because the Veteran is competent to report the current presence of tinnitus and can competently report the onset of tinnitus.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA audiology examination to determine the etiology of any tinnitus.  The examiner should review the claims file and should note that review in the examination report.  The examiner should opine as to whether a diagnosis of tinnitus is warranted and, if so, whether is at least as likely as not (50 percent or greater probability) that tinnitus began during or is related to the Veteran's service.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


